Case 1:20-cv-04691-MKV Document 20-2 Filed 08/06/20 Page 1of1

 

Supreme Court of California

JORGE E. NAVARRETE
Clerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

GERARD P, FOX

[ JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that GERARD P. FOX, #151649, was on the 4th day of
December 1990, duly admitted to practice as an attorney and counselor at law in all the
courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this

state in good standing.

Witness my hand and the seal of the court
on the 4th day of August 2020.

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

 

By:
T. Ma, Deputy Clerk
